Order, Supreme Court, New York County, entered August 31, 1976, which, inter alia, granted the motion of the plaintiff to strike the jury demand of the defendant and third-party plaintiff Ruth Nechamkin, unanimously affirmed, without costs or disbursements. Ruth Nechamkin had executed a guarantee in favor of A. J. Armstrong Co., Inc., to induce it to make a loan to a corporation known as Olim Sales Corp. The guarantee contained a waiver of "all right to a jury trial in any action against the undersigned [guarantor].” A jury waiver clause in a guarantee is enforceable (James Talcott, Inc. v Wilson Hosiery Co., 32 AD2d 524; Bonnie-Lassie Sportswear v Century Factors, 283 App Div 702), and the defendant and third-party plaintiff has offered no adequate reason to deny enforcement of the waiver in the case at bar. Concur—Stevens, P. J., Markewich, Kupferman, Silverman and Lane, JJ.